 



Exhibit 10.18

 

 

RESTRICTED STOCK AGREEMENT

 

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made as of January 29,
2016 between Symmetry Surgical Inc., a Delaware corporation (the “Company”), and
____________ (“Grantee”).

 

WHEREAS, the Grantee is a director of the Company; and

 

WHEREAS, the grant of the shares of restricted stock (as governed by the
Company’s 2014 Equity Incentive Plan (the “Plan”)) to the Grantee described
herein has been authorized by the Company’s Compensation Committee and Board of
Directors (the “Board”).

 

NOW, THEREFORE, pursuant to the Plan, the Company, upon the terms and conditions
set forth herein, hereby grants to Grantee 12,778 shares of restricted Common
Stock, par value $.0001, (“Common Stock”) of the Company (the “Restricted
Shares”) effective as of the date hereof (the “Date of Grant”), and subject to
the terms and conditions of the Plan and the terms and conditions of this
Agreement. The shares are valued at $115,000 on the date of grant.

 

1. Definitions. All capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to them in the Plan.

 

2. Grant of Shares. The Company hereby grants to Grantee the Restricted Shares,
subject to the terms herein.

 

3. Restrictions on Transfer of Shares. The Restricted Shares may not be sold,
assigned, transferred, conveyed, pledged, exchanged or otherwise encumbered or
disposed of (each, a “Transfer”) by the Grantee, except to the Company, until
they have become nonforfeitable as provided in Section 4 hereof. Any purported
encumbrance or disposition in violation of the provisions of this Section 3
shall be void AB INITIO, and the other party to any such purported transaction
shall not obtain any rights to or interest in the Restricted Shares. As and when
permitted by the Plan, the Committee may in its sole discretion waive the
restrictions on transferability with respect to all or a portion of the
Restricted Shares. Notwithstanding the foregoing, Grantee may not Transfer
Restricted Shares which have become nonforfeitable as provided in this Section 3
hereof unless such Restricted Shares are registered pursuant to the Securities
Act of 1933 (the “Securities Act”) or under Rule 144 promulgated under the
Securities Act or unless the Company and its counsel agree with Grantee that
such Transfer is not required to be registered under the Securities Act.

 

4. Vesting of Shares.

 

(a) Subject to Section 5 hereof, the Restricted Shares shall vest and become
nonforfeitable if the Grantee remains a director of the Company through January
4, 2017:

 

(b) Notwithstanding the provisions of Section 4(a) above, in connection with a
Change in Control, the provisions set forth in Section 13 of the Plan shall
govern with respect to the acceleration of the vesting of the Restricted Shares.

 

(c) Notwithstanding the provisions of Section 4(a) above, the Board may, in its
sole discretion, accelerate the vesting of shares of the Restricted Shares at
any time.

 

5. Forfeiture of Shares. If the Grantee ceases to be a director of the Company
due to death or Disability during any period of restriction, any non-vested
Restricted Shares shall immediately vest and all restrictions on the Restricted
Shares shall lapse. If the Grantee ceases to be a director of the Company as a
result of Retirement then the Restricted Shares shall vest in an amount equal to
the percentage of the year the Grantee serves, and the remainder shall be
forfeited, with the certificate(s) representing the non-vested portion of the
Restricted Shares cancelled. By way of example, should the Grantee Retire 150
days into the current year then 150/365 of the Restricted Shares granted
hereunder shall vest. If the Grantee ceases to be a director of the Company for
any other reason, any non-vested Restricted Shares shall be forfeited by the
Grantee and the certificate(s) representing the non-vested portion of the
Restricted Shares so forfeited shall be canceled.

 

6. Dividend, Voting and Other Rights. Except as otherwise provided in this
Agreement, from and after the Date of Grant, the Grantee shall have all of the
rights of a stockholder with respect to the Restricted Shares, including the
right to vote the Restricted Shares and receive any dividends that may be paid
thereto, provided, however, that any additional Common Stock or other securities
that the Grantee may become entitled to receive as a result of his/her ownership
of the Restricted Shares pursuant to a stock dividend, stock split,
recapitalization, combination of shares, merger, consolidation, separation or
reorganization or any other change in the capital structure of the Company shall
be subject to the same risk of forfeiture, certificate delivery provisions and
restrictions on transfer as the Restricted Shares in respect of which they are
issued or transferred and shall become Restricted Shares for the purposes of
this Agreement. Cash dividends declared shall accumulate unpaid and be subject
to the same risk of forfeiture, certificate delivery provisions and restrictions
on transfer as the forfeitable Restricted Shares as set forth in Sections 4 and
5 until such time as the Restricted Shares vest. Such dividends are not intended
to be subject to IRS Code Section 409A and are intended to meet the short term
deferral rule. Cash dividends will be paid to Grantee at the date of the
Restricted Shares’ vesting pursuant to Sections 4 and 5.

 



 

 

  

7. Retention of Stock Certificate(s) by the Company. The certificate(s)
representing the Restricted Shares shall be held in custody by the Company,
until such shares have become nonforfeitable in accordance with Section 4.

 

8. Investment Representation. Grantee hereby represents and warrants to the
Company that: (i) the Grantee has had an opportunity to ask questions and
receive answers concerning the terms and conditions of the offering of the
Restricted Shares and has had full access to such other information concerning
the Company as it has requested; (ii) Grantee is acquiring the Restricted Shares
to be acquired by him hereunder for his own account with the present intention
of holding such securities for purposes of investment; (iii) Grantee understands
that the Restricted Shares constitute “restricted securities” within the meaning
of Rule 144 promulgated under the Securities Act and the certificates
representing such Restricted Shares will bear a legend stating, and Grantee
hereby agrees, that such securities may not be transferred without the consent
of the issuer or its legal counsel as to compliance with the Securities Act; (v)
Grantee does not intend to sell such securities in a public distribution in
violation of any applicable foreign, federal or state securities laws.

  

9. Compliance with Law. The Company shall make reasonable efforts to comply with
all applicable federal and state securities laws, provided, however,
notwithstanding any other provision of this Agreement, the Company shall not be
obligated to issue or release from restrictions on transfer any Restricted
Shares pursuant to this Agreement if such issuance or release would result in a
violation of any such law.

 

10. Withholding Taxes. If the Company shall be required to withhold any federal,
state, local or foreign tax in connection with any issuance or vesting of
Restricted Shares or other securities pursuant to this Agreement, and the
amounts available to the Company for such withholding are insufficient, the
Grantee shall pay the tax or make provisions that are satisfactory to the
Company for the payment thereof. The Grantee may elect to satisfy all or any
part of any such withholding obligation by surrendering to the Company a portion
of the Restricted Shares that become nonforfeitable hereunder, and the
Restricted Shares so surrendered by the Grantee shall be credited against any
such withholding obligation at the market value (determined with reference to
the then current price of the Company’s Common Stock as quoted on the New York
Stock Exchange) per Share of such Restricted Shares on the date of such
surrender.

 

11. Conformity with Plan. The Agreement and the Restricted Shares granted
pursuant hereto are intended to conform in all respects with, and are subject to
all applicable provisions of, the Plan (which is incorporated herein by

reference). Inconsistencies between this letter agreement and the Plan shall be
resolved in accordance with the terms of the Plan. By executing this Agreement,
Grantee acknowledges and agrees to be bound by all of the terms of this
Agreement and the Plan.

 

12. Amendments. The provisions of this Agreement may be amended and waived only
with the prior written consent of the Company and the Grantee.

 

13. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

 

14. Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the successors, administrators, heirs, legal
representatives and assigns of the Grantee and the successors and assigns of the
Company.

 

15. Notices. Any notice to the Company provided for herein shall be in writing
to the attention of the Secretary of the Company at Symmetry Surgical Inc., 3034
Owen Dr. Antioch, TN 37013, and any notice to the Grantee shall be addressed to
the Grantee at his address currently on file with the Company. Except as
otherwise provided herein, any written notice shall be deemed to be duly given
if and when hand delivered, or five business days after having been mailed by
United States registered or certified mail, return receipt requested, postage
prepaid, or three business days after having been sent by a nationally
recognized overnight courier service, addressed as aforesaid. Any party may
change the address to which notices are to be given hereunder by written notice
to the other party as herein specified, except that notices of changes of
address shall be effective only upon receipt.

 

16. Governing Law. The laws of the State of Indiana, without giving effect to
the principles of conflict of laws thereof, shall govern the interpretation,
performance and enforcement of this Agreement.

 



 

 

  

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.

 

  SYMMETRY SURGICAL INC.                 By:     Name: David C. Milne     Title:
Chief Administrative Officer, SVP, General Counsel & Corporate Secretary  

 

ACKNOWLEDGED AND AGREED:

                               

  



 